14-3856
     Li v. Lynch
                                                                                        BIA
                                                                               Balasquide, IJ
                                                                               A200 927 650
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   29th day of October, two thousand fifteen.
 5
 6   PRESENT:
 7            ROBERT A. KATZMANN,
 8                 Chief Judge,
 9            RICHARD C. WESLEY,
10            DEBRA ANN LIVINGSTON,
11                 Circuit Judges.
12   _____________________________________
13
14   AN LI,
15                 Petitioner,
16
17                 v.                                                14-3856
18                                                                   NAC
19
20   LORETTA E. LYNCH, UNITED STATES
21   ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                        Jay Ho Lee, New York, New York.
26
27   FOR RESPONDENT:                       Benjamin C. Mizer, Principal
28                                         Deputy Assistant Attorney
29                                         General; Linda S. Wernery,
1                                       Assistant Director; Christina
2                                       Parascandola, Trial Attorney,
3                                       United States Department of
4                                       Justice, Civil Division, Office of
5                                       Immigration Litigation,
6                                       Washington, D.C.
7
8           UPON DUE CONSIDERATION of this petition for review of a

9    Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review is

11   DENIED.

12          An Li, a native and citizen of the People’s Republic of

13   China, seeks review of a September 18, 2014 decision of the BIA

14   affirming an August 1, 2013 decision of an Immigration Judge

15   (“IJ”) denying his application for asylum, withholding of

16   removal, and relief under the Convention Against Torture

17   (“CAT”).      In re An Li, No. A200 927 650 (B.I.A. Sept. 18, 2014),

18   aff’g No. A200 927 650 (Immig. Ct. N.Y.C. Aug. 1, 2013).                We

19   assume the parties’ familiarity with the underlying facts and

20   procedural history in this case.

21          Under the circumstances of this case, we have considered

22   both    the   IJ’s   and   the   BIA’s   opinions   “for   the   sake   of

23   completeness.”       Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

24   2008) (per curiam). The applicable standards of review are well

                                          2
1    established.        See   8     U.S.C.   §   1252(b)(4)(B)        (“[T]he

2    administrative findings of fact are conclusive unless any

3    reasonable adjudicator would be compelled to conclude to the

4    contrary    . . . .”); Yanqin Weng v. Holder, 562 F.3d 510, 513

5    (2d Cir. 2009) (applying “substantial evidence” standard of

6    review).    Li does not challenge the agency’s denial of CAT

7    relief.

8         Li does not claim that he was persecuted in China; instead

9    he argues that he fears future persecution because he became

10   a Catholic in the United States.         Absent past persecution, an

11   applicant    can    establish    eligibility       for   asylum    if    he

12   demonstrates a well-founded fear of future persecution.                  See

13   8 U.S.C. §§ 1101(a)(42), 1158(b)(1)(A); Kyaw Zwar Tun v. INS,

14   445 F.3d 554, 564 (2d Cir. 2006).        To do so, he must show that

15   he   subjectively    fears    persecution    and    that   his    fear   is

16   objectively reasonable.         See Ramsameachire v. Ashcroft, 357

17 F.3d 169, 178 (2d Cir. 2004).            There are two ways for an

18   applicant to show objective fear: offering evidence that he

19   would be singled out individually for persecution or proving

20   that a pattern or practice of persecution of similarly situated

21   persons exists in his home country.          Id. at 183; 8 C.F.R. §
                                         3
1    1208.13(b)(2)(iii).      Importantly, in order to establish a

2    well-founded fear of persecution in the absence of any evidence

3    of past persecution, “an alien must make some showing that

4    authorities in his [or her] country of nationality are either

5    aware of his [or her] activities or likely to become aware of

6    his [or her] activities.”          Y.C. v. Holder, 741 F.3d 324, 332

7    (2d Cir. 2013) (quoting Hongsheng Leng v. Mukasey, 528 F.3d 135,

8    143 (2d Cir. 2008) (per curiam)).

9         Li contends that he will be singled out individually for

10   persecution in China, but he did not submit any objective

11   evidence to support this contention or to show that the Chinese

12   government is aware, or likely to become aware, that he is a

13   Catholic.   Li himself testified before the IJ that the Chinese

14   government currently is not aware of his Catholic faith and,

15   although stating his intention to continue practicing in China,

16   he did not provide support for how the government would become

17   aware on these grounds.       Accordingly, the agency did not err

18   in   concluding   Li   had   not    demonstrated   an   individualized

19   well-founded fear of persecution.        See Hongsheng Leng, 528 F.3d
20   at 143.


                                          4
1           Li also argues that there is a pattern or practice of

2    persecution of Catholics in China.             To establish a pattern or

3    practice of persecution of a particular group, a petitioner must

4    demonstrate       that   the   harm       to   that   group    constitutes

5    persecution, is perpetrated or tolerated by state actors, and

6    is “so systemic or pervasive as to amount to a pattern or

7    practice of persecution.”         In re A-M-, 23 I & N Dec. 737, 741

8    (B.I.A. 2005); see Mufied v. Mukasey, 508 F.3d 88, 92–93 (2d

9    Cir.    2007).      Substantial    evidence      supports     the   agency’s

10   determination that Li did not establish such a pattern or

11   practice.    See Jian Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d

12   Cir. 2008).

13          The IJ explicitly addressed Li’s claim and found that the

14   evidence did not show a pattern or practice of persecution of

15   Catholics.       See Santoso v. Holder, 580 F.3d 110, 112 n.1 (2d

16   Cir. 2009) (per curiam).        The agency specifically found that

17   although the evidence showed continued repression of religion

18   and harassment of church groups, such treatment varied by

19   region, was not pervasive in Li’s home province of Fujian, and

20   the most severe harm was reserved for church leaders.               See Jian

21   Hui Shao, 546 F.3d at 149-50, 159-60, 163-65.                 The agency’s
                                           5
1    finding is supported by substantial evidence, based on country

2    conditions evidence in the record.      Accordingly, the agency did

3    not err in finding that Li had not shown a pattern or practice

4    of persecution of Roman Catholics in China, and as a result is

5    ineligible   for   asylum    or   withholding   of   removal.   See

6    Ramsameachire, 357 F.3d at 178 (explaining withholding of

7    removal analysis entails “higher burden of proof,” such that

8    an alien failing an asylum claim “necessarily fails to establish

9    his entitlement to withholding of removal”).

10       For the foregoing reasons, the petition for review is

11   DENIED.    As we have completed our review, any stay of removal

12   that the Court previously granted in this petition is VACATED,

13   and any pending motion for a stay of removal in this petition

14   is DISMISSED as moot.       Any pending request for oral argument

15   in this petition is DENIED in accordance with Federal Rule of

16   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

17   34.1(b).

18                                     FOR THE COURT:
19                                     Catherine O=Hagan Wolfe, Clerk




                                        6